I N THE COURT OF APPEALS OF TENNESSEE

                                      EASTERN SECTI ON                FILED
                                                                          October 1, 1997

                                                                     Cecil Crowson, Jr.
                                                                      Appellate C ourt Clerk
CHEROKEE HI LLS UTI LI TY DI STRI CT )              POLK COUNTY
                                       )            03A01- 9704- CV- 00128
        Pl a i nt i f f - Appe l l e e )
                                       )
                                       )
        v.                             )            HON. J OHN B. HAGLER,
                                       )            J UDGE
                                       )
J EFF STANLEY, I ndi vi dua l l y,     )
a n d J e f f St a nl e y, d/ b/ a     )
W hoo' s
  a                                    )
                                       )            REVERSED AND DI SM SSED
                                                                       I
        De f e nda nt - Appe l l a nt  )            I N PART, a nd REMANDED




H. FRANKLI N CHANCEY OF CLEVELAND FOR APPELLANT

B. PRI NCE M LLER, J R. , OF CLEVELAND FOR APPELLEE
            I




                                      O P I N I O N




                                                                    Godda r d, P. J .




               J e f f St a nl e y, I ndi vi dua l l y, a nd d/ b/ a W hoo' s , a ppe a l s
                                                                      a

a j u d g me nt of t he Ci r c ui t Cour t f or Pol k Count y whi c h ma nda t or i l y

e n j o i n e d hi m t o r e move a c a bi n he wa s c ons t r uc t i ng a nd a c onc r e t e

p a d f r o m a n e a s e me nt f or a wa t e r l i ne whi c h t he Tr i a l J udge f ou n d

wa s o wn e d b y Che r oke e Hi l l s Ut i l i t y Di s t r i c t a nd wa s a n

e n c u mb r a nc e on    pr ope r t y c onve ye d t o M . St a nl e y.
                                                        r
                 The De f e nda nt a ppe a l s , r a i s i ng t he f ol l owi ng t wo

i s s ue s :



         I.   W THE TRI AL COURT CORRECT I N HOLDI NG THAT THE
               AS
         CHEROKEE HI LLS UTI LI TY DI STRI CT POSSESSES AN EASEMENT
         EXTENDI NG OVER THE DEFENDANT' S PROPERTY.

         II.    I F THERE I S AN EASEMENT, M AY BUI LDI NG A STRUCTURE
         OVER THE EASEM   ENT BE M ANDATORI LY ENJ OI NED W THOUT A
                                                           I
         FI NDI NG THAT THERE I S NO ADEQUATE REM   EDY OF LAW .



                 By i ns t r ume nt da t e d De c e mbe r 21, 1966, Te nne s s e e

Co r p o r a t i on, a pr i va t e c or por a t i on, c onve ye d t o Che r oke e Hi l l s

Ut i l i t y Di s t r i c t , o r ga ni z e d pur s ua nt t o Ti t l e 57, Cha pt e r 82,

T. C. A. , a 1 6- a c r e t r a c t l yi ng i n t he 3r d Ci vi l Di s t r i c t of Pol k

Co u n t y .   Thi s de e d a l s o c ont a i ne d t he f ol l owi ng l a ngua ge :



         t oge t he r wi t h a l l s t r uc t ur e s , p umps , wa t e r s t or a ge
         t a nks , pi pe s , va l ve s , ga t e s a nd ot he r me c ha ni c a l pa r t s
         a n d e qui pme nt pe r t i ne nt t o s a i d ma i ns a nd a l l r i ght s -
         o f - wa y a nd e a s e me nt s ne c e s s a r y or i nc i de nt a l t o t he
         o p e r a t i on, ma i nt e na nc e , r e pa i r or r e pl a c e me nt of s a i d
         wa t e r ma i ns a nd a ppur t e na nt e qui pme nt , a s s hown on a
         ma p de s i gna t e d a s N555, on f i l e i n t he Ge ne r a l Of f i c e
         o f t he Pa r t y o f t he Fi r s t Pa r t .



                 By i ns t r ume nt da t e d M r c h 3, 1986, J e f f St a nl e y
                                              a

a c qu i r e d a 2. 5- a c r e t r a c t l oc a t e d ne a r t he t r a c t a c qui r e d by

Ch e r o k e e Hi l l s .   Thi s de e d doe s not c ont a i n a ny r e s e r va t i on f o r

r i g h t o f wa ys c l a i me d by Che r oke e Hi l l s .      I t doe s , howe ve r ,

c o n t a i n t he f ol l owi ng r e f e r e nc e s :



         BEI NG AND I NTENDED TO BE THE SAM PROPERTY CONVEYED TO
                                                        E
         Bi l l y D. Ba l i l e s , a nd wi f e , Vi c ky P. Ba l i l e s by
         W r r a nt y De e d f r om J . Gl e n Ha r bi s on, J r . a nd wi f e ,
          a

                                                    2
         Ka r e n M Ha r bi s on, r e c or de d J a nua r y 29, 1985, i n Book
                     .
         1 1 9, Pa ge 88 i n t he Re gi s t e r of De e ds Of f i c e , Pol k
         Co unt y, Te nne s s e e .
         BEI NG AND I NTENDED TO BE THE SAM PROPERTY CONVEYED TO
                                                       E
         Ge ne Ne l s on, a nd wi f e , De ni s e Ne l s on by W r r a nt y De e d
                                                                  a
         f r om Vi c ky P. Ba l i l e s , a nd hus ba nd Bi l l y D. Ba l i l e s ,
         r e c or de d on Fe br ua r y 6, 1985 i n Book 119, Pa ge 150, i n
         t h e Re gi s t e r of De e ds Of f i c e , Pol k Count y, Te nne s s e e .



                  No a ddi t i ona l r e f e r e nc e s t o pr i or c onve ya nc e s a s t o t h e

St a n l e y pr ope r t y a r e f ound i n hi s de e d, nor i n t he r e c or d.



                  Our r e vi e w of t he r e c or d pe r s ua de s us t ha t t he

p r i nc i pa l f a l l a c y o f t he Ut i l i t y Di s t r i c t , a s we l l a s t he Tr i a l

J u d g e , i s a f i ndi ng t ha t t he e a s e me nt c onve ye d t o t he Ut i l i t y

Di s t r i c t wa s a va l i d e nc umbr a nc e on M . St a nl e y' s pr ope r t y.
                                                    r



                  W f i nd s uc h a d e t e r mi na t i on i na ppr opr i a t e f or a t l e a s t
                   e

t wo r e a s ons .        Fi r s t , t h e de e d whe r e i n t he Ut i l i t y Di s t r i c t

a c q u i r e d t he wa t e r s ys t e m a nd r i ght of wa ys a t t e mpt s t o

i n c o r p o r a t e by r e f e r e nc e a ma p f ound i n t he of f i c e of t he

Te n n e s s e e Cor por a t i on, whi c h i s not a publ i c e nt i t y a nd whos e
                                                                                                                 1
r e c o r d s a r e not s ubj e c t t o i ns pe c t i on by t he ge ne r a l publ i c .

Th u s , we c a nnot e qua t e a r e f e r e nc e t o t he ma p i n t he of f i c e of a

p r i v a t e c or por a t i on t o a r e f e r e nc e t o a pl a t r e c or de d i n t he

Re g i s t e r of De e ds Of f i c e , whi c h, of c our s e woul d s uppl y r e qui s i t e

n o t i c e t o s ubs e que nt pur c ha s e s .



         1
                    I t i s t r u e t h e p r o o f s h o ws t h e ma p c o u l d a l s o b e f o u n d i n t h e
o f f i c e o f t h e Ut i l i t y Di s t r i c t .  W p r e s u me t h i s o c c u r r e d wh e n t h e d e e d t o t h e
                                                       e
Ut i l i t y Di s t r i c t wa s d e l i v e r e d . Ho we v e r , t h e r e i s n o s h o wi n g t h a t t h i s f a c t
wa s k n o wn t o t h e g r a n t e e o f t h e 2 . 5 a c r e - t r a c t o wn e d b y M . S t a n l e y a t t h e
                                                                                           r
t i me i t wa s a c q u i r e d f r o m Te n n e s s e e Co r p o r a t i o n o r b y M . S t a n l e y .
                                                                                        r



                                                            3
                Se c ondl y, t he r e i s no s howi ng t ha t t he de e d t o t he

Ut i l i t y Di s t r i c t wa s e xe c u t e d, d e l i ve r e d a nd r e c or de d pr i or t o

t h e de e d t o M . St a nl e y' s pr e de c e s s or i n t i t l e , whi c h we a s s ume
                  r

wa s a l s o f r om Te nne s s e e Cor por a t i on.        W l e t hi s ma y ve r y we l l b e
                                                             hi

t he c a s e , we b e l i e ve t ha t t he Ut i l i t y Di s t r i c t ha d t he

a f f i r ma t i ve dut y t o s how s uc h a nd ha s f a i l e d t o do s o.



                W a c c or di ngl y c onc l ude t ha t t he Cha nc e l l or wa s i n
                 e

e r r o r i n f i ndi ng t ha t t he r e c or d s uppor t s Che r oke e Hi l l s '

a s s e r t i on t ha t i t owns t he e a s e me nt i n di s put e .



                I n l i ght of our di s pos i t i on of t he f i r s t i s s ue r a i s e d

b y t h e De f e nda nt , i t i s un ne c e s s a r y t ha t we a ddr e s s t he s e c ond .



                By c ount e r - c ompl a i nt M . St a nl e y ha s s ought da ma ge s
                                               r

f r o m Ch e r oke e Hi l l s s houl d t he y be f or c e d t o r e move t he i r

i mp r o v e me nt s , whi c h, a l t hough not s pe c i f i c a l l y a ddr e s s e d by t he

Ch a n c e l l or ' s f i na l or de r , wa s i mpl i c i t l y di s mi s s e d t he r e by.



                Be c a us e n o i s s ue i s r a i s e d a s t o di s mi s s a l of t he

c ou n t e r - c l a i m, we c hoos e not t o a ddr e s s t hi s f e a t ur e of t he c a s e .



                For t he f or e goi ng r e a s ons t he j udgme nt of t he Tr i a l

Co u r t a s t o t he ma nda t or y i nj unc t i on i s r e ve r s e d a nd t he Ut i l i t y

Di s t r i c t ' s o r i gi na l s ui t di s mi s s e d.   The c a s e i s r e ma nde d f or




                                                    4
c ol l e c t i on o f c os t s b e l ow whi c h a r e , a s a r e c os t s of a ppe a l ,

a d j ud g e d a ga i ns t t he Ut i l i t y Di s t r i c t .



                                                _______________________________
                                                Hous t on M Godda r d, P. J .
                                                           .


CONCUR:



_ _ _ _ _ _ _ _________________________
Do n T. M M r a y, J .
               c ur



_ _ _ _ _ _ _ _________________________
Ch a r l e s D. Sus a no, J r . , J .




                                                    5